Filed 10/16/20 P. v. Thornton CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B300720

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. NA111401
        v.

 KHALIL THORNTON,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Tomson T. Ong, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

      Defendant Khalil Thornton pled no contest to assault with
a deadly weapon. The trial court suspended imposition of
sentence and placed him on three years’ formal probation.
Defendant appeals from the probation order. We affirm.

                            BACKGROUND

        Per the probation report, on March 2, 2019, defendant stole
a can of soda from Vera’s Meat Market. Defendant also threw a
can of beer at Janet Valenzuela and nearly hit her. Valenzuela
told the responding officers she was in fear for her safety and the
life of her unborn child. After defendant left the store without
paying for the soda, Alberto Perez chased after him. Defendant
responded by charging towards Perez and tried to hit Perez with
the can of soda. Defendant was arrested and transported to the
Long Beach Police Station.
        By felony complaint filed on March 5, 2019, defendant was
charged with robbery (Pen. Code,1 § 211), and two counts of
assault with a deadly weapon, the beer and soda cans. (§ 245,
subd. (a)(1).) The complaint alleged that these offenses were
serious felonies under section 1192.7, subdivision (c).
        On March 13, 2019, defense counsel declared a doubt as to
defendant’s mental competence and criminal proceedings were
suspended under section 1368. On June 5, 2019, the court found,
based on a report submitted by Dr. Donald Brown, that
defendant was competent to stand trial. Accordingly, the court
reinstated criminal proceedings.



1   All undesignated statutory references are to the Penal Code.




                                     2
       On June 19, 2019, defendant pled no contest to one count of
assault with a deadly weapon as a strike under section 245,
subdivision (a)(1). The court suspended imposition of sentence
and placed him on formal probation for three years subject to
certain terms and conditions. Defendant received credit for time
served and was released from custody. At the conclusion of the
hearing, the court dismissed the remaining charges.
       Defendant filed a notice of appeal from the probation order,
and we appointed counsel to represent him. On April 28, 2020,
appointed counsel filed a brief in which he raised no issues and
asked us to determine if the court committed any error in the
sentencing proceedings under People v. Wende (1979) 25 Cal.3d
436.2 After the record was augmented by this court, appointed
counsel reiterated that he wished to proceed under the previously
filed Wende brief. Defendant was notified that his attorney had
filed a brief that raised no issues and that he could submit a
supplemental brief he wished this court to consider. We have not
received a response.

                           DISCUSSION

      We have examined the entire record, and are satisfied
appellate counsel has fully complied with his responsibilities and
no arguable issues exist in the appeal before us. (Smith v.



2 Before challenging the validity of a guilty or no contest plea, a
criminal defendant must obtain from the trial court a certificate of
probable cause under section 1237.5. (People v. Mendez (1999) 19
Cal.4th 1084, 1099.) Here, defendant never obtained a certificate of
probable cause. Accordingly, his appeal is limited to challenging issues
that arose after the plea was entered.




                                   3
Robbins (2000) 528 U.S. 259, 278–284; People v. Wende, supra, 25
Cal.3d at p. 443.)

                        DISPOSITION

     The order is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                         LAVIN, Acting P. J.
WE CONCUR:



     EGERTON, J.



     DHANIDINA, J.




                               4